DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 5/16/2022.
Claim(s) 1-14, 22, 26-35 is/are pending in this Office Action.
Claim(s) 1, 5-6, 8, 10-14, 26-29, 31, 33 is/are amended.	
Claim Objections
Claim corrections have been approved. Claim objections of the most recent Office action have been removed.
Claim Rejections - 35 USC § 112
Applicant’s amendments filed 5/16/2022, hereafter referred to as Applicant’s amendments, to overcome the 35 USC 112(a) rejections of the most recent Office action have been approved. The rejections have been removed. 
Applicant’s amendments to overcome the 35 USC 112(b) rejections of the most recent Office action have been approved. The rejections have been removed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.







Claim(s) 1-7, 11-12, 14, 22, 26-30, 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartel (US 2017/0316696 A1).
Regarding claims 1, 14, and 26, Bartel teaches an apparatus and a method for autonomous or semi-autonomous driving (“Numerous examples are referenced herein in context of an autonomous vehicle (AV) or self-driving vehicle (SDV). An AV or SDV refers to any vehicle which is operated in a state of automation with respect to steering and propulsion”, para. 0021), comprising: 
an accessibility engine (“computer system 800”, Fig. 8) disposed in an autonomous or semi-autonomous driving vehicle (“SDV 109”, Fig. 1 and “SDV 200”, Fig. 2, see para. 0097) to control accessibility elements (“accommodation features”, para. 0027) of the autonomous or semi-autonomous driving vehicle, wherein one or more non-transitory computer-readable storage medium (CRM) (“memory resources 806”, Fig. 8) comprising a plurality of instructions to cause the accessibility engine, in response to execution of the instructions (“control instructions 812”, Fig. 8) by a processor (“one or more processors 804”, Fig. 8) of the accessibility engine to perform the method: 
receive sensor data (“sensor data 211”, Fig. 2) from a plurality of on-board sensors (“external monitoring system”, para. 0027) of the autonomous or semi-autonomous driving vehicle (“the control system 220 includes a computer or processing system which operates to process sensor data that is obtained on the vehicle 200”, para. 0041) and determine a specific spot (“pick-up location”, para. 0023) for the vehicle to stop at a destination for a passenger (“requesting user”, para. 0023) or driver to ingress or egress the vehicle (“the pick-up request 197 can include a pick-up location where a selected SDV 109 or transport vehicles 191 can rendezvous with the requesting user”, para. 0023), based at least in part on the sensor data and a model of the vehicle (“SDV configuration set 218”, Fig. 2) that includes information about accessibility elements of the vehicle (“accommodation features 266”, para. 0055, “The SDV configuration set 218 can be processed by the accommodation logic 221 of the control system 220 which can generate a set of accommodation commands 233 for execution by a controller 240… Execution of the accommodation commands 233 by the controller 240 can configure certain specialized SDV components—such as the accommodation features 266 of the SDV 200”, para. 0055, see also para. 0056), including determination of accessibility needs (“visually impaired”, para. 0057) of the passenger or driver based at least in part on at least some of the sensor data, wherein the accessibility needs of the passenger or driver are factored into the determination of the specific stop location at the destination (“According to examples, the external audio system can be executed in conjunction with an external monitoring system as the SDV 200 approaches a visually impaired requesting user. For example, the monitoring system can utilize one or more sensors 201, 203 of the AV's sensory array to identify the user as the SDV 200 approaches the pick-up location. In one example, if the requesting user is not precisely at the pick-up location, the control system 220 can override the inputted pick-up location (e.g., the pick-up location indicated in the transport invitation 213), and operate the acceleration 252, braking 256, and steering systems 254 of the SDV 200 to maneuver the SDV 200 to the curbside next to the visually impaired user. Once the SDV 200 approaches the user, the accommodation logic 221 can implement the accommodation commands 233 to, for example, automatically open a door proximate to the user (e.g., a rear curbside door, and provide audio assistance using an audio system and the monitoring system of the SDV 200 if needed”, para. 0057, see also para. 0083).

Regarding claim 2, Bartel further teaches wherein accessibility elements of the vehicle include doors, door handles, rear mirrors, trunk, hood, or windows of the vehicle (“the accommodation features 266 can include…automatic doors”, para. 0056).

Regarding claim 3, Bartel further teaches wherein the model includes descriptions of locations or swings of doors, door handles, rear mirrors, trunk, hood, or windows of the vehicle (“In controlling the vehicle 200, the control system 220 can issue instructions and data, shown as commands 235, which programmatically control various electromechanical interfaces of the vehicle 200…the commands 235 can include accommodation commands 233, which can further serve to control configurable interior systems of the SDV 200 via a component interface 255, such as…windows, and/or a sunroof or moon roof”, para. 0041, see also “accommodation commands 233 to, for example, automatically open a door”, para. 0057 citation in the rejection to claim 1).

Regarding claims 4 and 27, Bartel further teaches wherein the accessibility engine is to provide the determined specific spot for the vehicle to stop at a destination for a passenger or driver to ingress or egress the vehicle to a navigation subsystem disposed (“control system 220”, Fig. 2, see “the control system 220 can override the inputted pick-up location”, para. 0057 citation in the rejection to claims 1 and 26) in the vehicle or to a portable device of the passenger or driver.

Regarding claims 5 and 28, Bartel further teaches wherein the accessibility engine is further caused to issue controls to the accessibility elements, wherein the controls take into consideration the accessibility needs the passenger or driver determined (“the accommodation logic 221 can implement the accommodation commands 233”, para. 0057 citation in the rejection to claims 1 and 26, see also “In controlling the vehicle 200, the control system 220 can issue instructions and data, shown as commands 235, which programmatically control various electromechanical interfaces of the vehicle 200…the commands 235 can include accommodation commands 233, which can further serve to control configurable interior systems of the SDV 200 via a component interface 255, such as…windows, and/or a sunroof or moon roof”, para. 0041).

Regarding claims 6 and 29, Bartel further teaches wherein the accessibility engine includes an accessibility classifier to recognize accessibility needs of a passenger or driver, at least when the vehicle is at a final approach distance to the destination, based at least in part on the senor data of the plurality of on-board sensors (see “the monitoring system can utilize one or more sensors 201, 203 of the AV's sensory array to identify the user as the SDV 200 approaches the pick-up location”, para. 0057 citation in the rejection to claims 1 and 26).

Regarding claims 7 and 30, Bartel does not explicitly teach wherein the accessibility needs of the passenger or driver include a selected one of a need to access a trunk of the vehicle, a need for extra space to ingress or egress the vehicle, or a need for an American Disability Act (ADA) accessible spot to ingress or egress the vehicle, however, the examiner takes Official notice that “visually impaired” users as taught by Bartel (para. 0057) are protected under the ADA, and thus the inventions of claims 7 and 30 would have been obvious to one of ordinary skill in the art before the effective filing date.

Regarding claims 11 and 34, Bartel further teaches a communication interface (“user devices 195”, Fig. 1) configured to receive accessibility information of the passenger or driver from a ride sharing service (“a transportation arrangement service managed by the transport facilitation system 100”, para. 0022, “The transport facilitation system 100 can include a communications interface 115 to communicate with the user devices 195”, para. 0022), wherein the accessibility engine is configured to determine the specific spot further based on the accessibility information of the passenger or driver received from the ride sharing service (“designated application 185 corresponding to the transportation arrangement service can be executed on the user devices 195. A requesting user can provide an input on a user device 195 to transmit a pick-up request 197 to the transport facilitation system 100. The pick-up request 197 can be received by the communications interface 115 and sent to a selection engine 135, which can match the requesting user with a proximate transport vehicle, in relation to a pick-up location, from the fleet of available vehicles 190”, para. 0022).

Regarding claims 12 and 35, Bartel further teaches a communication interface (“sensor interface 212”, Fig. 2) configured to receive map, parking, roadwork, or weather information (“GPS information”, para. 0050) from one or more external sources (“GPS”, para. 0050, 0052), wherein the accessibility engine is configured to determine the specific further based on the map, parking, roadwork, or weather information (“the route planner 222 can select one or more route segments 226 that collectively form a path of travel for the SDV 200 when the vehicle 200 is on a current trip (e.g., servicing a pick-up request). In one implementation, the route planner 222 can specify route segments 226 of a planned vehicle path which defines turn by turn directions for the vehicle 200 at any given time during the trip. The route planner 222 may utilize the sensor interface 212 to receive GPS information as sensor data 211”, para. 0050, “the transport invitation 213 can be transmitted to the route planner 222 in order to autonomously drive the SDV 200 to the pick-up location”, para. 0054).

Regarding claim 22, Bartel further teaches further comprising receiving accessibility information of the passenger or driver from a ride sharing service (“a transportation arrangement service managed by the transport facilitation system 100”, para. 0022, “The transport facilitation system 100 can include a communications interface 115 to communicate with the user devices 195”, para. 0022), wherein determining the specific spot for the vehicle to stop at the destination for the passenger or driver to ingress or egress the vehicle, is further based on the accessibility information of the passenger or driver received from the ride sharing service (“designated application 185 corresponding to the transportation arrangement service can be executed on the user devices 195. A requesting user can provide an input on a user device 195 to transmit a pick-up request 197 to the transport facilitation system 100. The pick-up request 197 can be received by the communications interface 115 and sent to a selection engine 135, which can match the requesting user with a proximate transport vehicle, in relation to a pick-up location, from the fleet of available vehicles 190”, para. 0022), or receiving map, parking, roadwork, or weather information (“GPS information”, para. 0050) from one or more external sources (“GPS”, para. 0050, 0052), wherein determining the specific spot for the vehicle to stop at the destination for the passenger or driver to ingress or egress the vehicle, is further based on the map, parking, roadwork, or weather information (“the route planner 222 can select one or more route segments 226 that collectively form a path of travel for the SDV 200 when the vehicle 200 is on a current trip (e.g., servicing a pick-up request). In one implementation, the route planner 222 can specify route segments 226 of a planned vehicle path which defines turn by turn directions for the vehicle 200 at any given time during the trip. The route planner 222 may utilize the sensor interface 212 to receive GPS information as sensor data 211”, para. 0050, “the transport invitation 213 can be transmitted to the route planner 222 in order to autonomously drive the SDV 200 to the pick-up location”, para. 0054).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-10, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel (US 2017/0316696 A1) in view of Kentley-Klay et al. (US 2019/0387060 A1), hereafter referred to as Kentley-Klay.
Regarding claims 8 and 31, Bartel further teaches wherein the accessibility engine includes an environmental safety classifier to provide analysis a surrounding area (“road segment”, para. 0051, para. 0048) of the vehicle at least when the vehicle is at a final approach distance to the destination, based at least in part on the senor data of the plurality of on-board sensors, wherein the analysis includes information that depicts safety levels (“score or classification of the event”, para. 0052) of various segments of the surrounding area (“In certain implementations, the event logic 224 can trigger a response to a detected event. A detected event can correspond to a roadway condition or obstacle which, when detected, poses a potential hazard or threat of collision to the vehicle 200. By way of example, a detected event can include an object in the road segment, heavy traffic ahead, and/or wetness or other environmental conditions on the road segment. The event logic 224 can use sensor data 211 from cameras, LiDAR, radar, sonar, or various other image or sensor component sets in order to detect the presence of such events as described”, para. 0051, “Additionally, the control system 220 can determine whether an event corresponds to a potential incident with a human driven vehicle, a pedestrian, or other human entity external to the SDV 200. In turn, the vehicle control 228 can determine a response based on a score or classification of the event. In turn, the vehicle control 228 can determine a response based on a score or classification of the event”, para. 0052).
Bartel does not explicitly teach wherein the analysis is a dynamic segmentation, however, this method was known in the art. 
See Kentley-Klay teaches a software application and logic to modify configuration of an autonomous vehicle, comprising:
an environmental safety classifier (“perception engine 2366”, Fig. 23, see also Fig. 25) disposed on an autonomous or semi-autonomous vehicle (“autonomous vehicle 130”, Fig. 1) to provide dynamic segmentation (“object segmentation and ground segmentation”, para. 0110, 0111) of a surrounding area (“environment”, para. 0110) of a vehicle (“vehicle 105 may be configured to operate fully or partially in an autonomous mode”, para. 0019, Fig. 1), based at least in part on senor data (“local position data 2352, Lidar data 2372, camera data 2374, and radar data 2376”, para. 0109, see also para. 0111) of a plurality of on-board sensors (“Lidar 2572”, “cameras 2574”, para. 0111, Fig. 25), wherein the dynamic segmentation includes information that depicts safety levels (“confidences”, para. 0109) of various segments of the surrounding area (“Diagram 2300 includes a perception engine 2366, which, in turn, includes a segmentation processor 2310, an object tracker 2330, and a classifier 2360. Further, perception engine 2366 is configured to receive a local position data 2352, Lidar data 2372, camera data 2374, and radar data 2376, for example… According to some embodiments, probabilistic estimations of object categories may be performed, such as classifying an object as a vehicle, bicyclist, pedestrian, etc. with varying confidences per object class”, para. 0109, “FIG. 24 is an example of a flow chart to generate perception engine data, according to some embodiments. Flow chart 2400 begins at 2402, at which data representing a local position of an autonomous vehicle is retrieved. At 2404, localization data from one or more localization sensors is received, and features of an environment in which the autonomous vehicle is disposed are segmented at 2406 to form segmented objects”, para. 0110, “Meta spin data 2522 is used to perform object segmentation and ground segmentation at segmentation processor 2523”, para. 0111).
All the components are known in Bartel and in Kentley-Klay and both teach detecting objects surrounding an autonomous vehicle. Bartel teaches all the limitations but for dynamic segmentation being used to depict the safety levels. Since Kentley-Klay teaches using semantic segmentation (Fig. 23-25) “to distinguish objects from each other and from static imagery (e.g., background)” (para. 0109), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bartel with the teachings of Kentley-Klay by using the semantic segmentation as taught by Kentley-Klay. The motivation for doing so would be to “to identify dynamic objects”, as taught by Kentley-Klay and would require a simple substitution for the “detect[ion] the presence of such events as described” of Bartel (para. 0051). KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)

Regarding claims 9 and 32, Bartel further teaches wherein the dynamic segmentation includes information that depicts confidence levels (see “confidences”, para. 0109 citation above in the rejection of claims 8 and 31) of the safety levels of various segments of the surrounding area.

Regarding claims 10 and 33, Bartel further teaches wherein the accessibility engine includes an object detection classifier to detect objects (“projected to be on a collision trajectory”, para. 0051) of a surrounding area (“road segment”, para. 0051, para. 0048) of the vehicle at least when the vehicle is at a final approach distance to the destination, based at least in part on the sensor data of the plurality of on-board sensors, wherein the detection of objects includes information that depicts or allows discernment of presence of the objects (“object”, para. 0051) within the surrounding area (“In certain  implementations, the event logic 224 can trigger a response to a detected event. A detected event can correspond to a roadway condition or obstacle which, when detected, poses a potential hazard or threat of collision to the vehicle 200. By way of example, a detected event can include an object in the road segment, heavy traffic ahead…The event logic 224 can use sensor data 211 from cameras, LiDAR, radar, sonar, or various other image or sensor component sets in order to detect the presence of such events as described. For example, the event logic 224 can detect potholes, debris, objects projected to be on a collision trajectory”, para. 0051).
Bartel does not explicitly teach wherein the detection of objects is the generation of a dynamic occupancy grid map, however, this method was known in the art. 
See Kentley-Klay teaches a software application and logic to modify configuration of an autonomous vehicle, comprising:
an environmental safety classifier (“perception engine 2366”, Fig. 23, see also Fig. 25) disposed on an autonomous or semi-autonomous vehicle (“autonomous vehicle 130”, Fig. 1) to generate a dynamic occupancy grid map (“occupancy grid map 2515”, para. 0111) of a surrounding area (“environment”, para. 0110) of a vehicle (“vehicle 105 may be configured to operate fully or partially in an autonomous mode”, para. 0019, Fig. 1), based at least in part on senor data (“local position data 2352, Lidar data 2372, camera data 2374, and radar data 2376”, para. 0109, see also para. 0111) of a plurality of on-board sensors (“Lidar 2572”, “cameras 2574”, para. 0111, Fig. 25), wherein the dynamic occupancy grid map includes information that depicts or allows discernment of presence of objects (“objects”, para. 0110, 0111) within the surrounding area (“Diagram 2300 includes a perception engine 2366, which, in turn, includes a segmentation processor 2310, an object tracker 2330, and a classifier 2360. Further, perception engine 2366 is configured to receive a local position data 2352, Lidar data 2372, camera data 2374, and radar data 2376, for example”, para. 0109, “FIG. 24 is an example of a flow chart to generate perception engine data, according to some embodiments. Flow chart 2400 begins at 2402, at which data representing a local position of an autonomous vehicle is retrieved. At 2404, localization data from one or more localization sensors is received, and features of an environment in which the autonomous vehicle is disposed are segmented at 2406 to form segmented objects”, para. 0110, “Additionally, data from scanned differencing processor 2513 may be used to approximate locations of objects to form mapping of such objects (as well as optionally identifying a level of motion). In some examples, an occupancy grid map 2515 may be generated”, para. 0111).
All the components are known in Bartel and in Kentley-Klay and both teach detecting objects surrounding an autonomous vehicle. Bartel teaches all the limitations but for generating a dynamic occupancy grid map after classifying the objects. Since Kentley-Klay teaches generating an “occupancy grid map” (para. 0111) after a “Classifier 2360 is configured to identify an object and to classify that object by classification type (e.g., as a pedestrian, cyclist, etc.) and by energy/activity (e.g. whether the object is dynamic or static)” (para. 0109), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bartel with the teachings of Kentley-Klay by creating the occupancy grid map as taught by Kentley-Klay after completing the object detection as taught by Bartel (para. 0051). The motivation for doing so would be so that “Data representing an occupancy grid map 2515 may be transmitted to the planner to further enhance path planning decisions (e.g., by reducing uncertainties)”, as taught by Kentley-Klay (para. 0111).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel (US 2017/0316696 A1) in view of Kentley-Klay et al. (US 2019/0387060 A1), further in view of Lo et al. (US 2018/0373963 A1), hereafter referred to as Lo. 
Regarding claim 13, Bartel further teaches wherein the accessibility engine includes an accessibility classifier to recognize accessibility needs of a passenger or driver (see “the monitoring system can utilize one or more sensors 201, 203 of the AV's sensory array to identify the user as the SDV 200 approaches the pick-up location”, para. 0057 citation in the rejection to claims 1 and 26), an environmental safety classifier to provide analysis of a surrounding area (“road segment”, para. 0051, para. 0048) of the vehicle (“In certain implementations, the event logic 224 can trigger a response to a detected event. A detected event can correspond to a roadway condition…, when detected, poses a potential hazard or threat of collision to the vehicle 200. By way of example, a detected event can include…wetness or other environmental conditions on the road segment. The event logic 224 can use sensor data 211 from cameras, LiDAR, radar, sonar, or various other image or sensor component sets in order to detect the presence of such events as described”, para. 0051, “Additionally, the control system 220 can determine whether an event corresponds to a potential incident with a human driven vehicle, a pedestrian, or other human entity external to the SDV 200. In turn, the vehicle control 228 can determine a response based on a score or classification of the event. In turn, the vehicle control 228 can determine a response based on a score or classification of the event”, para. 0052), an object detection classifier to detect objects of a surrounding area (“road segment”, para. 0051, para. 0048) of the vehicle (“In certain implementations, the event logic 224 can trigger a response to a detected event. A detected event can correspond to a roadway condition or obstacle which, when detected, poses a potential hazard or threat of collision to the vehicle 200. By way of example, a detected event can include an object in the road segment, heavy traffic ahead…The event logic 224 can use sensor data 211 from cameras, LiDAR, radar, sonar, or various other image or sensor component sets in order to detect the presence of such events as described. For example, the event logic 224 can detect potholes, debris, objects projected to be on a collision trajectory”, para. 0051), all based at least in part on the senor data of the plurality of on-board sensors.
Bartel does not explicitly teach wherein the analysis is a dynamic segmentation or wherein the detection of objects is the generation of a dynamic occupancy grid map, however, these methods were known in the art.
As described above in regards to the rejections to claims 8 and 10, Kentley-Klay teaches “object segmentation and ground segmentation” (para. 0110, 0111) and “occupancy grid map 2515” (para. 0111). To avoid repetition, identical citations are being omitted herein. 
Both Bartel and in Kentley-Klay teach detecting objects surrounding an autonomous vehicle. Bartel teaches all the limitations but for performing dynamic segmentation and for generating a dynamic occupancy grid. Since Kentley-Klay teaches using semantic segmentation (Fig. 23-25) “to distinguish objects from each other and from static imagery (e.g., background)” (para. 0109), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bartel with the teachings of Kentley-Klay by using the semantic segmentation as taught by Kentley-Klay. The motivation for doing so would be to “to identify dynamic objects”, as taught by Kentley-Klay and would require a simple substitution for the “detect[ion] the presence of such events as described” of Bartel (para. 0051). KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). Further, since Kentley-Klay teaches generating an “occupancy grid map” (para. 0111) after a “Classifier 2360 is configured to identify an object and to classify that object by classification type (e.g., as a pedestrian, cyclist, etc.) and by energy/activity (e.g. whether the object is dynamic or static)” (para. 0109), it would have further been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bartel with the teachings of Kentley-Klay by creating the occupancy grid map as taught by Kentley-Klay after completing the object detection as taught by Bartel (para. 0051). The motivation for doing so would be so that “Data representing an occupancy grid map 2515 may be transmitted to the planner to further enhance path planning decisions (e.g., by reducing uncertainties)”, as taught by Kentley-Klay (para. 0111).
Bartel in view of Kentley-Klay do not explicitly teach wherein the accessibility classifier, environmental safety classifier, and the object detection classifier are separate components, however, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the classifiers multiple components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Bartel in view of Kentley-Klay do not explicitly teach wherein at least one of the accessibility classifier, environmental safety classifier, or the object detection classifier is implemented in a hardware accelerator, however the use of this component was known in the art.
See Lo teaches rare instance classifiers, comprising:
an object detections classifier (“sensor subsystems 132 provide input sensor data 155 to an on-board classifier subsystem 134”, para. 0045, Fig. 1) disposed on an autonomous or semi-autonomous vehicle (“vehicle 122 can be a fully autonomous vehicle that uses object detection predictions to inform fully-autonomous driving decisions”, para. 0041, Fig. 1), wherein the classifier is implemented in a hardware accelerator (“The on-board classifier subsystem 134 can use hardware acceleration or other special-purpose computing devices to implement the operations of the classifier”, para. 0049).
All the components are known in Bartel in view of Kentley-Klay and in Lo. Both Bartel in view of Kentley-Klay and Lo teach detecting objects surrounding an autonomous vehicle. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bartel in view of Kentley-Klay with the teachings of Lo by implementing the “perception engine 2366” of Bartel in view of Kentley-Klay (Fig. 23, see also Fig. 25) using “hardware acceleration”, as taught by Lo (para. 0049). The motivation for doing so would be so that “not all operations of each layer need to be performed by central processing units (CPUs) of the on-board classifier subsystem 134”, as taught by Lo (para. 0049).
Response to Arguments
Applicant's arguments filed 5/16/2022 in regards to the prior art rejections to the pending claims have been fully considered but they are not persuasive.
Applicant asserts, page 10-11, 
“Regarding claim 1, claim 1 recites “determination of accessibility needs of the passenger or driver based at least in part on at least some of the sensor data.” The Office alleges that this feature is taught by the “visually impaired” in paragraph 0057 of Bartel. However, paragraph 0057 of Bartel does not teach that the accessibility needs of the driver are determined based on “the sensor data,” as recited in claim 1. Instead, paragraph 0057 merely states that “if the requesting user is not precisely at the pick-up location, the control system 220 can override the inputted pick- up location (e.g., the pick-up location indicated in the transport invitation 213), and operate the acceleration 252, braking 256, and steering systems 254 of the SDV 200 to maneuver the SDV 200 to the curbside next to the visually impaired user.” Bartel actually teaches that the accessiblity needs of the passenger are determined based on rider profile data that describes the impairment of the user, not on “sensor data,” as recited in claim 1. See Bartel ¶¶0011, 0026, 0026, 0081, 0084 (Emphasis Added).”

The examiner disagrees with this assertion. Bartel teaches receiving sensor data and identifying the user using the sensor data (“the monitoring system can utilize one or more sensors 201, 203 of the AV's sensory array to identify the user as the SDV 200 approaches the pick-up location”, para. 0057). 
With the received sensor data, Bartel further teaches determining a specific spot for the vehicle to stop (“if the requesting user is not precisely at the pick-up location, the control system 220 can override the inputted pick-up…to maneuver the SDV 200 to the curbside next to the visually impaired user”, para. 0057) and determining accessibility needs of the passenger or drive (“the accommodation logic 221 can implement the accommodation commands 233 to, for example, automatically open a door proximate to the user (e.g., a rear curbside door, and provide audio assistance using an audio system and the monitoring system of the SDV 200 if needed”, para. 0057). 
Bartel explains that “Execution of the accommodation commands 233 by the controller 240 can configure certain specialized SDV components—such as the accommodation features 266 of the SDV 200” (para. 0055). Here, the “accommodation commands 233” are executed to, for example, open a door, provide audio assistance based at least in part on at least some of the sensor data since the user was identified by the AV’s sensor array as the vehicle approached the pick-up location. Since the “accommodation commands 233” are executed in response to identifying the user using the received sensor data, it can be said that accessibility needs (“accommodation features 266”) are determined based at least in part on at least some of the sensor data.
Conclusion	










Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665